PRECEDENTIAL

     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT
               _____________

              Nos. 13-1863 & 13-1936
                  _____________

         UNITED STATES OF AMERICA,
                        Appellant in No. 13-1936

                         v.

           RAYMOND A. NAPOLITAN,
                       Appellant in No. 13-1863

                  _____________

   On Appeal from the United States District Court
       for the Western District of Pennsylvania
        District Court No. 2-11-cr-00146-001
   District Judge: The Honorable Arthur J. Schwab

Appeal No. 13-1863 Submitted under Third Circuit LAR
              34.1 (a) on May 14, 2014

    Appeal No. 13-1936 Argued on May 14, 2014

   Before: SMITH, VANASKIE, and SHWARTZ,
                 Circuit Judges

                         1
                  (Filed: August 6, 2014)

Rebecca R. Haywood
Donovan Cocas [ARGUED]
Office of United States Attorney
700 Grant Street
Suite 4000
Pittsburgh, PA 15219
       Counsel for United States of America

Lisa B. Freeland
Renee Pietropaolo [ARGUED]
1500 Liberty Center
1001 Liberty Avenue
Pittsburgh, PA 15222
       Counsel for Raymond Napolitan
                 _____________________

                        OPINION
                 _____________________


SMITH, Circuit Judge.

       Raymond Napolitan was convicted in the United States
District Court for the Western District of Pennsylvania of
possession with intent to distribute 500 grams or more of
cocaine in violation of 21 U.S.C. §§ 841(a)(1) and
(b)(1)(B)(ii). He was subsequently sentenced to a term of
imprisonment of 78 months, which the District Court ordered
to run consecutively with a sentence Napolitan was already
                             2
serving on a separate state offense. Napolitan appeals his
conviction, arguing that a new trial is warranted because two
of the Government’s witnesses testified falsely at trial. The
Government cross-appeals from the judgment of sentence,
arguing that the District Court erred in refusing to impose
sentencing enhancements under U.S.S.G. §§ 2D1.1(b)(1) and
3C1.1. For the reasons expressed below, we will affirm
Napolitan’s conviction, but will vacate his sentence and
remand for resentencing.

                              I.

       On June 29, 2007, four police officers with the
Southwest Mercer County Regional Police Department were
dispatched to Napolitan’s home in response to a 911 call.
Although no one was at the home when the officers arrived,
Lisa Rodemoyer—Napolitan’s live-in girlfriend of seven
years—arrived within a few minutes and invited the officers
inside. Once inside, the officers discovered a loaded
Browning .32 caliber handgun on the fireplace mantel. One of
the officers cleared the weapon, then stepped into Napolitan’s
office to use the light from a desk lamp to read the serial
number. There on the desk, the officer observed a box of
sandwich baggies, a coffee grinder, a digital scale, and white
powder residue. Suspecting drug activity, the officers
departed Napolitan’s home and obtained a search warrant.

        In the search of the home that followed, the officers
found a .22 caliber handgun sitting on top of a locked gun
safe in a closet connected to the office. They also found a bag
of Inositol, a cutting agent used by cocaine traffickers to
dilute the drug. Unable to open the safe, investigators asked
                              3
Corporal John Rococi, who had a prior relationship with
Napolitan, to call Napolitan and ask for the combination.
Rococi reported back that, in response to his request,
Napolitan stated: “If they get into that safe, I’m hit.” App.
127. Napolitan declined to provide the combination to the
safe so that investigators had to engage a locksmith to open it.

        The safe contained a variety of firearms, including a
.25 caliber Dickson Detective semi-automatic handgun, a .32
caliber Colt semi-automatic handgun, six shotguns, ten long
rifles, and one black powder rifle. It also contained $9,235 in
cash, Napolitan’s checkbook, and a variety of painkillers
prescribed for Napolitan. Most importantly, it contained
nearly one kilogram of cocaine powder.

        Napolitan was arrested a few days later and
subsequently charged in a two-count indictment with
possession with intent to distribute 500 grams or more of
cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and
(b)(1)(B)(ii), and possession of a firearm in furtherance of a
drug trafficking crime, in violation of 18 U.S.C. § 924(c).
Napolitan chose to go to trial, and maintained that the drugs
belonged to Rodemoyer. He took the stand in his own defense
and admitted ownership of the safe and most of its other
contents, but claimed that he did not know about the drugs.
Although acknowledging that Rodemoyer did not know the
combination to the safe, Napolitan claimed that she accessed
it using a large skeleton key (between eight and twelve inches
in length) which she had ordered directly from the
manufacturer. Napolitan explained that Rodemoyer would
insert this key into a slot that was revealed by unscrewing and
removing the combination pad affixed to the front of the safe.
                               4
Napolitan’s defense also included the testimony of a longtime
friend, Scott Trepanosky, who testified to having heard
rumors that Rodemoyer sold cocaine in the past and that he
had seen Rodemoyer open the safe with a skeleton key.

        Prosecutors did not have knowledge of Napolitan’s
allegations against Rodemoyer at the time she testified for the
Government. As a witness in the Government’s case-in-chief,
she conceded that she had never seen Napolitan deal drugs.
She did state, however, that she heard him talk on the phone
in coded language and that she was sometimes asked to leave
the house she shared with him or stay in a bedroom when
people came to the house. On direct examination, Rodemoyer
testified that she neither knew the combination to the safe nor
had access to its contents. She affirmed this position on cross-
examination, providing the following response which is
relevant to this appeal:

       Q:     Okay. And it is your testimony that you
              never had access to that safe?

       A:     Correct.

App. 77. And Rodemoyer repeated this position on re-
cross:

       Q:     And again, you’re telling us that you
              never went in that safe, and you couldn’t
              have gotten in?

       A:     No.

       Q:     That’s what your testimony was?
                               5
       A:     Yes.

App. 82. Significantly, neither the prosecution nor the defense
asked Rodemoyer whether she had ever possessed a skeleton
key that could have been used to access the safe.

       Among the various other witnesses for the
Government was Sergeant Charles Rubano, who testified
concerning the contents of the safe and other items recovered
during the search of the home. Relevant for purposes of this
appeal, Sergeant Rubano provided the following testimony
about finding a skeleton key inside the safe:

       Q:     And at some point did you find a key to that
              safe?

       A:     Yeah. The key was inside the safe.

       Q:     You found no other keys?

       A:     Correct.

App. 93.

       Throughout the trial, the Government belittled
Napolitan’s claim that Rodemoyer obtained her own key to
the safe. During its cross-examination of Napolitan, the
Government pointedly asked how it was that Rodemoyer
accessed the safe with a skeleton key when no such key had
been recovered outside the safe. App. 211–12. The
Government also rebuffed Napolitan’s “key theory” during its
closing argument to the jury:

                              6
       Now, Mr. Napolitan said in his testimony that
       there were multiple keys. Did you see multiple
       keys here today? Did you see other keys to the
       safe that were possessed by Lisa or anyone
       else? This was a long skeleton type key. Clearly
       the police would have found and seized that.

App. 229.

      The jury ultimately convicted Napolitan on count one,
possession with intent to distribute more than 500 grams of
cocaine. The jury did not consider the firearm charge in count
two because the District Court granted Napolitan’s Rule 29
motion for judgment of acquittal at the close of the
Government’s case-in-chief.1

        The day before Napolitan was set to be sentenced,
Rodemoyer contacted the prosecutor and informed him that,
six to eight months before the drugs were discovered, she had
in fact purchased a key to the safe from the manufacturer. The

1
        The District Court’s invocation of Rule 29 to dismiss
the firearms charge before the case went to the jury rendered
its decision not appealable. See United States v. Scott, 437
U.S. 82, 91 (1978) (“A judgment of acquittal, whether based
on a jury verdict of not guilty or on a ruling by the court that
the evidence is insufficient to convict, may not be appealed
and terminates the prosecution when a second trial would be
necessitated by a reversal.”). In an attempt to preserve the
right of appeal, the Government asked the Court to hold its
decision in abeyance until after count two was submitted to
the jury. The Court denied this request. App. 177–78.
                               7
prosecutor immediately relayed this information to defense
counsel. At the sentencing hearing, Rodemoyer testified that
she had ordered the key because she had wanted to leave
Napolitan—who was physically abusing her—but first
needed to recover her driver’s license, birth certificate, and
Social Security card, all of which Napolitan kept locked in the
safe. Rodemoyer claimed, however, that Napolitan found the
key a few days later, punched her in the face, and took it
away from her before she could use it. In response to defense
counsel’s questions, Rodemoyer explained that she did not
inform the prosecutor about the key sooner because no one
asked her at trial whether she herself had a key. Further, she
explained that she was not alerted to the issue because she
had not attended any aspect of the trial other than her own
testimony and was thus not aware of Napolitan’s allegation
that she had accessed the safe with a key. App. 417–18.

       Sergeant Rubano also testified at the sentencing
hearing, revisiting his earlier trial testimony about the items
discovered in the safe. Rubano reported that investigators had
recovered two keys inside the safe:

       Q:     Other than the key found inside the safe,
              the key or keys found inside the safe, did
              you find any other keys?

       A:     No. Just the two keys.

       Q:     So there are two keys in the safe?

       A:     Special keys for opening safes, yes.


                              8
App. 430. Defense counsel asked Rubano whether he had
testified at trial that only one key was recovered, but Rubano
asserted that he did not remember making such a statement.
He also stated that the two keys had not been noted on his
inventory sheet because they were found after the initial
search when investigators discovered a false bottom in the
safe.

        In light of the testimony offered at the hearing, the
District Judge decided to have the parties brief any new
issues, and he rescheduled the sentencing hearing for a later
date. In the interim, Napolitan moved the Court to reconsider
his previously filed Rule 29 motion for judgment of acquittal
on count one. He argued that new facts discovered at the
sentencing hearing—i.e., that Rodemoyer had ordered a key
to the safe and that law enforcement had recovered two keys
inside the safe—made it apparent that the prosecution had
introduced false testimony at trial. Although the motion was
cast as one under Rule 29, the District Court orally agreed to
consider it also as one under Rule 33 (motion for new trial)
and Rule 34 (motion for arrest of judgment). Concluding that
the trial testimony was not inconsistent with the sentencing
testimony, the Court denied the motions.

        The presentence investigation report (“PSR”)
recommended imposing separate enhancements under
U.S.S.G. § 2D1.1(b)(1), for possession of a firearm in
connection with a drug offense, and under U.S.S.G. § 3C1.1,
because Napolitan obstructed justice by testifying falsely at
trial. With the inclusion of these enhancements, Napolitan’s
Guidelines range was 121 to 151 months.

                              9
      The District Court, however, refused to apply §
2D1.1(b)(1)’s firearm enhancement, stating:

       I think the firearms are not the type of firearms
       that certainly are used by gun [sic] dealers.
       Having had two extensive gang/drug related
       cases over the last couple years . . . , these are
       not the type of firearms in my experience . . .
       that are used in connection with drug
       trafficking.

App. 404–05. The judge did not directly address the handguns
in the safe or the .22 caliber pistol on top of the safe, and he
only briefly mentioned the loaded Browning .32 caliber
handgun discovered on the mantel, concluding that its
presence did not require imposition of the enhancement
because it “was not physically in the same room” and “was
certainly not within a ‘few feet’ of the safe.” App. 405. The
Court also incorporated its opinion and statements regarding
dismissal of the § 924(c) charge as an additional basis for
rejecting the firearm enhancement, including the statement
that Napolitan had “a constitutional right to carry a handgun
that’s legally owned by him around his house.” App. 176,
405.

        The District Court also refused to apply the obstruction
of justice enhancement in § 3C1.1. The Court explained:

       I don’t know that the record supports it, and I
       am concerned that it really has a chilling effect
       on a Defendant that provides a defense in the

                              10
      case, including taking the stand or putting
      witnesses on the stand.

App. 466. Beyond this statement, the Court did not provide
any further explanation for his refusal to apply the
enhancement.

       Without the two enhancements, Napolitan’s
Sentencing Guidelines range dropped to between 78 and 97
months. The District Court sentenced Napolitan at the bottom
of the range to 78 months in prison, and ordered that the
federal sentence run consecutively with a state sentence he
was already serving for sexually assaulting Rodemoyer.

      These consolidated appeals timely followed.2

                             II.

       We first address the issues raised in Napolitan’s
appeal. Napolitan argues that a new trial is warranted because
new evidence revealed at sentencing shows that his
conviction was based on falsified testimony. Napolitan argues
that Rodemoyer testified falsely when she claimed she never
had access to the safe, and that Sergeant Rubano testified




2
      The District Court had jurisdiction under 18 U.S.C. §
3231. We have jurisdiction of this appeal pursuant to 28
U.S.C. § 1291 and 18 U.S.C. § 3742(b).
                             11
falsely by suggesting he found only one key inside it. We
disagree.3

       Our court has identified five requirements that a
defendant must satisfy before he will be granted a new trial
on the basis of newly discovered evidence. The defendant
must (1) identify newly discovered evidence; (2) allege facts
from which his diligence can be inferred; (3) demonstrate the
evidence is not merely cumulative or impeaching; (4) show
the evidence is material to the issues involved; and (5) show
the evidence is such that, if introduced at trial, it would
probably produce an acquittal. United States v. Kelly, 539
F.3d 172, 181–82 (3d Cir. 2008). “Although the decision to
grant or deny a motion for a new trial lies within the
3
       Napolitan also argues that the District Court abused its
discretion when it ordered his federal sentence to run
consecutively with a state sentence he was already serving. In
announcing its decision to make the two sentences run
consecutively, the District Court explained that its policy was
to make “separate sentences run consecutively if they involve
separate crimes.” App. 473. Napolitan argues that the Court
committed procedural error by basing its decision to impose a
consecutive sentence on its sentencing practice, rather than on
an individualized assessment of the factors set forth in 18
U.S.C. § 3553(a). This issue is rendered moot by our
decision, discussed below, to vacate Napolitan’s sentence
based on an erroneous application of the Sentencing
Guidelines. On remand, the District Court will have an
opportunity to impose a consecutive sentence, if it so chooses,
and should connect its decision to do so with its consideration
of the § 3553(a) factors. See 18 U.S.C. § 3584(b).
                              12
discretion of the district court, the movant has a ‘heavy
burden’ of proving each of these requirements.” Id. (quoting
United States v. Cimera, 459 F.3d 452, 458 (3d Cir. 2006)).
“If just one of the requirements is not satisfied, a defendant’s
Rule 33 motion must fail.” Id. (citing United States v. Jasin,
280 F.3d 355, 365 (3d Cir. 2002)).

       We begin with Rodemoyer’s testimony. The
prosecutor’s examination of Rodemoyer only briefly
addressed her connection to the gun safe. He asked
Rodemoyer whether she knew the combination to the safe or
otherwise had access to it, to which she twice responded,
“No.” App. 70–71. Defense counsel’s inquiry was equally
limited, consisting of just two leading questions, which
prompted Rodemoyer’s agreement that she “never had access
to [the] safe” and “never went in the safe, and . . . couldn’t
have gotten in.” App. 77 & 82. Napolitan argues that these
statements are inconsistent with Rodemoyer’s testimony at
the sentencing hearing. There, Rodemoyer admitted that she
had purchased a key several months before the drugs were
found but that Napolitan had beaten her and taken it away
before she had been able to use it. App. 409–10.

         As a preliminary matter, Napolitan cannot claim that
Rodemoyer falsely denied ever having a key to the safe. At
trial, the subject was simply not inquired into by either side.
Neither the prosecution nor the defense asked Rodemoyer
whether she possessed a key to the safe at the time the drugs
were discovered or at any time prior to that. Defense
counsel’s failure to ask Rodemoyer about the key is
noteworthy considering that the “key theory” was central to
Napolitan’s defense. See United States v. Whiteford, 676 F.3d
                              13
348, 361 n.11 (3d Cir. 2012) (noting that defendant arguably
fell short of the diligence requirement in failing to cross-
examine witness regarding the issue raised on appeal).

         Without direct testimony concerning the key, these
two sets of statements are inconsistent only if we conclude
that Rodemoyer’s brief possession of a key several months
before the drugs were recovered conflicts with her statement
at trial that she “never had access to the safe.” We agree with
the District Court that these statements are not necessarily
inconsistent. Rodemoyer testified at the sentencing hearing
that Napolitan beat her and forcefully seized the key not long
after she obtained it and before she had an opportunity to use
it. We accept this statement as true and have no reason to
doubt Rodemoyer’s subjective belief that she lacked access to
the safe, even during the brief period when the key was in her
possession. At the very least, there is simply not enough here
for us to conclude that a jury presented with this testimony
would have acquitted Napolitan of the charge. Indeed, even if
evidence at sentencing had revealed that Rodemoyer had
access to the safe at the time the drugs were discovered
(which it did not), Napolitan could still have been convicted
on a theory of constructive possession. It was undisputed that
he had ready access to the safe and used it to store his
belongings.

        We are likewise not persuaded by Napolitan’s
assertion that Sergeant Rubano’s trial testimony was false.
The prosecutor asked Rubano two questions regarding the
safe key. First, he asked whether Rubano found “a key” to the
safe, to which Rubano responded, “Yeah. The key was inside
the safe.” App. 93. The prosecutor followed up by asking,
                              14
“You found no other keys?,” to which Rubano responded,
“Correct.” Id. At sentencing, Rubano testified that his team
recovered two skeleton keys on a single ring in a false bottom
of the safe.

       Although the prosecutor’s questions during trial
referred to “a key” in the singular, the record does not
necessarily indicate that Rubano intended to take the position
that only one key was found in the safe. Rubano may have
understood the prosecutor to have been asking whether a key
was recovered outside the safe (i.e., where Rodemoyer could
have utilized it). A focus on where the key was found—as
opposed to how many keys were found—is consistent with
the point the Government pressed during summation, when it
argued that if Rodemoyer had a key it would have been found
outside the safe.

       Yet even if Rubano’s statements are inconsistent, such
inconsistency does not equate to falsity that comes with the
implication that the witness was deliberately withholding
material information. Rather, this discrepancy was most likely
due to Rubano’s faulty memory on a point that had little
consequence to the trial. Indeed, whether one key or two keys
were recovered was immaterial. In either event, the keys were
in the one place Rodemoyer could not get them: inside the
safe. Furthermore, we again emphasize that defense counsel
did not make a diligent effort to explore this issue with
Rubano while he was on the stand, failing to ask even a single
question regarding the number of keys found in the safe.

      There were multiple avenues available for Napolitan to
explore these issues during trial, most notably by asking
                             15
direct questions to Rubano and Rodemoyer regarding his
theory that Rodemoyer possessed a key to the safe. Napolitan
did not avail himself of these opportunities. Because he did
not exercise diligence in exploring these matters during trial,
Napolitan cannot now parse each word in the record in an
attempt to gin up a claim of prosecutorial misconduct. We can
find no support for Napolitan’s claim that newly discovered
evidence warrants a new trial. Napolitan’s conviction will be
affirmed.4

                             III.

       In its cross-appeal, the Government contends that the
District Court erred by refusing to apply two sentencing
enhancements recommended in the PSR: (1) an enhancement
for possessing a firearm in connection with a drug offense
under U.S.S.G. § 2D1.1 and (2) an enhancement for
obstructing justice by committing perjury on the stand under
U.S.S.G. § 3C1.1. Because we find procedural errors in the
District Court’s assessment of both of these enhancements,




4
       Napolitan also seeks a new trial under the Due Process
Clause on the basis of alleged prosecutorial misconduct.
Because Napolitan failed to preserve this argument, we
review this claim for plain error. Napolitan cannot show that
it was plain error not to grant a new trial because, among
other things, he has not shown the Government knew or
should have known that Rodemoyer or Rubano provided
inaccurate, let alone perjurious, testimony.
                              16
we will vacate Napolitan’s sentence and remand for
resentencing.5

                              A.

       We begin by addressing the District Court’s refusal to
apply the firearm enhancement set forth in U.S.S.G. §
2D1.1(b)(1). We review a district court’s factual
determinations for clear error. United States v. Drozdowski,
313 F.3d 819, 822 (3d Cir. 2002). We find clear error if, when
reviewing the entire record, we are “left with the definite and
firm conviction that a mistake has been committed.” United
States v. Kulick, 629 F.3d 165, 168 (3d Cir. 2010). We apply
plenary review to a district court’s interpretation of the
Sentencing Guidelines. United States v. Bethancourt, 65 F.3d
1074, 1080 (3d Cir. 1995).

5
       After both parties filed their notices of appeal, the
District Court sua sponte issued an amended judgment
pursuant to Fed. R. Crim. P. 36. The amended judgment
purported to make clerical modifications, but also removed
language in the original judgment providing that Napolitan’s
federal sentence was to run consecutive to a state sentence he
was already serving. The Government argues that removing
this language constituted an impermissible substantive
modification, and thus asks that we vacate the amended
judgment and remand with instructions that the new judgment
be brought into accord with the oral pronouncement of
sentence. This issue is rendered moot by our decision to
vacate the judgment on other grounds. On remand, the
District Court is instructed to ensure that the written judgment
is consistent with the oral pronouncement of sentence.
                              17
       When a defendant is convicted of a drug trafficking
offense, U.S.S.G. § 2D1.1(b)(1) provides that “[i]f a
dangerous weapon (including a firearm) was possessed,” the
sentencing calculation should be “increase[d] by 2 levels.”
The commentary to this Guideline explains that the
enhancement “reflects the increased danger of violence when
drug traffickers possess weapons.” U.S.S.G. § 2D1.1 cmt.
n.11. According to the commentary, “[t]he enhancement
should be applied if the weapon was present, unless it is
clearly improbable that the weapon was connected with the
offense.” Id. (emphasis added). To illustrate when it might be
clearly improbable that a weapon is connected to the offense,
the commentary explains that “the enhancement would not be
applied if the defendant, arrested at the defendant’s residence,
had an unloaded hunting rifle in the closet.” Id. We have
noted that the clearly improbable standard presents a
significant hurdle that “defendants have rarely been able to
overcome.” Drozdowski, 313 F.3d at 822.

        “[T]he question of whether it is clearly improbable
that a gun was used in connection with a drug offense is a
fact-bound determination.” Drozdowski, 313 F.3d at 823. We
have identified four factors relevant to this inquiry:

       (1) the type of gun involved, with clear
       improbability less likely with handguns than
       with hunting rifles, (2) whether the gun was
       loaded, (3) whether the gun was stored near the
       drugs or drug paraphernalia, and (4) . . .
       whether the gun was accessible.


                              18
Id. at 822–23 (internal citations omitted).

        During the sentencing hearing, the Government
correctly noted that, because a weapon was found at the
house, the firearm enhancement should be applied “unless it’s
clearly improbable that the weapon was connected to the
offense.” App. 401. The prosecutor then addressed the
Drozdowski factors and argued that all four weighed in favor
of the enhancement. He emphasized that the Browning .32
caliber handgun found just outside the office “was a loaded
handgun found directly near the cocaine within feet of it, and
[was] obviously accessible, as it was right on the mantle
[sic].” App. 402. Further, the Government contended that the
enhancement was applicable in “consider[ation] [of] the fact
that [an] additional two other handguns [were] found, one on
the safe, one inside the safe, and as well as [the fact that] the
hunting rifle[s] were all found directly next to the nearly one
kilogram of cocaine.” App. 403.

       The District Court rejected these arguments, giving the
following explanation for its refusal to apply the
enhancement:

       I don’t believe the enhancement is applicable
       here. I think the firearms are not the type of
       firearms that certainly are used by gun [sic]
       dealers. Having had two extensive gang/drug
       related cases over the last couple years . . . ,
       these are not the type of firearms in my
       experience . . . that are used in connection with
       drug trafficking. Secondly, the one weapon
       that’s pointed to, again, was not physically in
                               19
      the same room; and at least as I remember the
      testimony, it was certainly not within a “few
      feet” of the safe.

App. 404–05 (emphasis added).

       Based on this discussion, we must conclude that the
District Court misapplied the relevant standard under §
2D1.1(b)(1). Notably absent from the District Court’s
analysis is any reference to the “clearly improbable” standard
set forth in the commentary to § 2D1.1. Instead, the Court
rejected the enhancement because the guns recovered were
“not the type of firearms that certainly are used by [drug]
dealers.” App. 404–05 (emphasis added). But the
Government is not required to show that the firearms were
“certainly” the type used by drug dealers. Such a requirement
tortures the clearly improbable standard and plainly sets the
bar too high.

       The government bears the burden of proving by a
preponderance of the evidence that a sentencing enhancement
applies. See United States v. Grier, 475 F.3d 556, 568 (3d Cir.
2007) (en banc). With respect to § 2D1.1(b)(1), the
government must show only that the defendant “possessed” a
dangerous weapon, and it can do so by establishing “that a
temporal and spatial relation existed between the weapon, the
drug trafficking activity, and the defendant.” United States v.
Ruiz, 621 F.3d 390, 396 (5th Cir. 2010) (quoting United
States v. Cisneros-Gutierrez, 517 F.3d 751, 764–65 (5th Cir.
2008)). Once the government makes out a prima facie
showing that the defendant drug-dealer possessed a weapon,
the burden of production shifts to the defendant to
                              20
demonstrate that the connection between the weapon and the
drug offense was “clearly improbable.” See United States v.
Greeno, 679 F.3d 510, 514 (6th Cir. 2012), cert. denied, 133
S. Ct. 375 (2012) (explaining that once the government has
met its burden, the burden shifts to the defendant to present
evidence showing the drug-weapon connection was “clearly
improbable”). We emphasize that the ultimate burden of
proving the applicability of the enhancement remains at all
times with the government. But once the government has
made a prima facie showing that the defendant possessed the
weapon, the enhancement should be applied unless the
defendant can demonstrate that the drug-weapon connection
was clearly improbable.

        This burden shifting approach follows from the plain
language of U.S.S.G. § 2D1.1(b)(1). The Guideline itself does
not require a connection between the firearm and the drug
offense, but requires only that the firearm was “possessed” by
the defendant. U.S.S.G. § 2D1.1(b)(1). The commentary
elaborates on the possession requirement, explaining that the
adjustment should be applied “if the weapon was present,
unless it is clearly improbable that the weapon was connected
with the offense.” U.S.S.G. § 2D1.1 cmt. n.11 (emphasis
added). The term “unless” creates an exception to the general
rule that the enhancement should be applied if a firearm was
present. And the party seeking the exception, here the
defendant, bears the burden of showing that he qualifies for
its invocation.

      We have not previously described the shifting burdens
under § 2D1.1(b)(1) in this manner. See United States v.
Thornton, 306 F.3d 1355, 1357 (3d Cir. 2002) (noting only
                             21
dicta from our court on the issue). In adopting this burden-
shifting framework today, we join the vast majority of our
sister circuits that have addressed the question. See, e.g., Ruiz,
621 F.3d at 396 (“The Government bears the burden of
proving by a preponderance of the evidence that the
defendant possessed the weapon . . . . If the Government
meets that burden, the burden shifts to the defendant to show
that it was clearly improbable that the weapon was connected
with the offense.”); United States v. Smythe, 363 F.3d 127,
128 (2d Cir. 2004) (articulating same burden shifting
approach); United States v. Fudge, 325 F.3d 910, 922 (7th
Cir. 2003) (same); United States v. Alexander, 292 F.3d 1226,
1231 (10th Cir. 2002) (same); United States v. Harris, 128
F.3d 850, 853 (4th Cir. 1997) (same); United States v. Hill, 79
F.3d 1477, 1485 (6th Cir. 1996) (same); United States v. Hall,
46 F.3d 62, 63 (11th Cir. 1995) (same); United States v.
Corcimiglia, 967 F.2d 724, 727–28 (1st Cir. 1992) (same);
United States v. Restrepo, 884 F.2d 1294, 1296 (9th Cir.
1989) (same).

       Only the Eighth Circuit has staked out a different path,
declaring that “[t]he government must . . . show that it is not
clearly improbable that the weapon was connected to the drug
offense.” United States v. Peroceski, 520 F.3d 886, 889 (8th
Cir. 2008). We consider this approach logistically
problematic. It would essentially require the government to
prove a negative—i.e., that a connection between a weapon
and the defendant’s drug activity was “probably not clearly
improbable”—before the sentencing court could impose the
enhancement. But more importantly, we believe such an
approach is inconsistent with the text of § 2D1.1 and for that
reason decline to adopt it as the law of this circuit.
                               22
        The Government here met its burden of showing that
Napolitan possessed a weapon. It presented evidence that the
safe where the drugs were found was filled with firearms of
all types, and that there were two other handguns outside the
safe in the general vicinity of the drugs and drug
paraphernalia. Thus, the burden of production should have
shifted to Napolitan to come forward with evidence showing
that the connection between the firearms and the drug offense
was clearly improbable. Instead of following this procedure,
the District Court required the Government to prove that the
guns were “certainly” the type used by drug dealers.
Imposing such a burden on the Government was improper.

       Our conclusion that the Court misapplied the standard
is not based solely on the fact that the Court never invoked
the term “clearly improbable.” This omission might be
forgivable if the record indicated that the Court otherwise
considered the pertinent factors we have identified for the
clearly improbable determination. See Drozdowski, 313 F.3d
at 822–23. But the record does not provide such an indication.

        As already noted, the Government argued at
sentencing that the enhancement was warranted based on any
one of the three handguns found in or around the safe.
Specifically with respect to the .32 caliber on the mantel, the
Government argued that the Drozdowski factors favored
application of the enhancement because it was (1) a handgun
(which is generally the type of firearm involved in drug
trafficking crimes), (2) loaded, (3) in close proximity to
where the drug paraphernalia was first observed because it
was just outside the only entrance to the office, and (4) easily
accessible. Despite the Government’s methodical discussion
                              23
of each of the four Drozdowski factors, the only reason
provided by the District Court for not applying the
enhancement was that the .32 caliber handgun on the mantel
“was not physically in the same room” as the drugs and “not
within a few feet of the safe.” App. 405. This statement fell
woefully short of the analysis that was required.

      As a preliminary matter, the Court failed to
acknowledge either the .22 caliber pistol sitting on top of the
safe or the handguns inside the safe, all of which the
Government explicitly referenced in support of the
enhancement. Because we are unable to evaluate whether the
Court properly considered these weapons in light of the four
Drozdowski factors, we must assume it did not.

       With respect to the Browning .32 caliber pistol (which
the Court did address), the Court noted only that this firearm
was “not within a ‘few feet’ of the safe” where the drugs were
stored. App. 405. This statement, however, ignores the gun’s
proximity to the desk where the sandwich baggies, digital
scale, and other drug paraphernalia were first observed. Our
cases demonstrate that § 2D1.1 may apply even where “there
were no drugs in the house,” provided the gun was found near
other indicia of drug activity. See Drozdowski, 313 F.3d at
823 (applying enhancement where guns were discovered near
“a great deal of drug paraphernalia,” including “a large
number of zip-lock bags,” a bag of Inositol, and “owe
sheets”). It was undisputed that this gun was recovered mere
“steps” from the contraband on the desk.6 This fact should

6
       At oral argument, defense counsel conceded that “it is
a small house, so it is steps [from the mantel] to the office.”
                              24
have been considered as part of the Court’s analysis. Id. at
822 (listing as a factor “whether the gun was stored near the
drugs or drug paraphernalia”) (emphasis added).

        The Court also placed too much emphasis on the fact
that the Browning .32 caliber pistol was “not physically in the
same room” as the drugs. The firearm enhancement may be
appropriate in circumstances where weapons are found in a
room other than the one where the contraband was ultimately
discovered. See Drozdowski, 313 F.3d at 821 (applying
enhancement despite that “there were no drugs in the house”
where the firearms were discovered). Where, as here, a
loaded handgun is found a few steps from a substantial
collection of drug paraphernalia, a clearly improbable finding
cannot be based solely on the fact that the gun was just
beyond the only entrance to the room where the paraphernalia
was recovered. Under these circumstances, a proper analysis
requires consideration of the totality of the Drozdowski
factors.

        Rather than analyzing the four Drozdowski factors, the
Court provided its own alternative grounds for denying the
enhancement. First, it relied on its own personal experience
with “two extensive gang/drug related cases,” stating that this
experience supported its finding that the guns were “not the
type” used by drug dealers. App. 405. As defense counsel
conceded at oral argument, the sentencing judge’s previous
trial experience was not evidence offered at sentencing and
was not a proper basis for denying the enhancement. Second,
the Court incorporated its reason underlying its previous
dismissal of the 18 U.S.C. § 924(c) count, including its
suggestion that Napolitan “has a constitutional right to carry a
                              25
handgun that’s legally owned by him around his house.” App.
176, 405. Needless to say, while the Second Amendment
secures “the right of law-abiding, responsible citizens to use
arms in defense of hearth and home,” District of Columbia v.
Heller, 554 U.S. 570, 635 (2008), it does not entitle a drug
trafficker to carry a firearm in furtherance of his criminal
exploits, nor does it have any bearing on the application of
U.S.S.G. § 2D1.1(b)(1)’s firearm enhancement.

       Based on the foregoing, we conclude that the District
Court misapplied the controlling standard under U.S.S.G. §
2D1.1. We will vacate Napolitan’s sentence and remand for
resentencing consistent with the burden-shifting procedure
outlined in this opinion.

                              B.

        The Government next argues that the District Court
erred in refusing to apply a two-level enhancement under
U.S.S.G. § 3C1.1, because Napolitan committed perjury at
trial. Section 3C1.1 provides for a two-level enhancement if a
defendant “willfully obstructed or impeded, or attempted to
obstruct or impede, the administration of justice with respect
to the . . . prosecution” through conduct that related to “the
defendant’s offense of conviction.” U.S.S.G. § 3C1.1. The
commentary provides that offering perjurious testimony
constitutes an obstruction of justice. See U.S.S.G. § 3C1.1
cmt. n.4(B). A defendant who testifies under oath at trial
commits perjury within § 3C1.1 if he “gives false testimony
concerning a material matter with the willful intent to provide
false testimony, rather than as a result of confusion, mistake,

                              26
or faulty memory.” United States v. Dunnigan, 507 U.S. 87,
94 (1993).

       The Government contends that Napolitan committed
perjury within this definition when he testified on direct and
cross-examination that he was unaware of both the cocaine
stored in his safe and the drug paraphernalia scattered
throughout his home office.7 It further argues that these

7
      The following excerpts from Napolitan’s direct
examination are relevant to the Government’s claim that he
committed perjury:

      Q:     Okay. Did you ever see any cocaine in
             the safe until they seized the safe and
             showed you the evidence?
      A.     No, sir.
      ....
      Q:     Were you dealing drugs out of your
             home in Farrell?
      A:     No, sir.

App. 202–03. Additionally, the Government cites the
following exchange, which occurred on cross-examination
following multiple questions regarding the “digital scales,”
“plastic baggies with the corners cut off,” and “inositol”
found in Napolitan’s home office:

      Q:     So you never walked by the office?
      A:     Yes. I did.
      Q:     You never saw evidence of drug
             packaging going on?
                             27
denials were made with willful intent to mislead the jury
regarding a material issue, namely his possession of the
cocaine with the intent to distribute it. According to the
Government, the falsity of Napolitan’s testimony was
established through the testimony of the Government’s
witnesses, including Rodemoyer, and was necessarily implicit
in the jury’s verdict finding Napolitan guilty of the charged
drug-trafficking offense.

       The District Court denied the Government’s request
for a perjury enhancement under § 3C1.1, offering the
following explanation for its decision:

       I don’t know that the record supports it, and I
       am concerned that it really has a chilling effect
       on a Defendant that provides a defense in the
       case, including taking the stand or putting
       witnesses on the stand.

App. 466. The Government argues that both of these grounds
were improper. First, it argues that the District Court
impermissibly based its determination on a policy concern
that imposition of the perjury enhancement will have a
“chilling effect” on a defendant’s right to testify. Second, the
Government contends that the Court’s assertion, “I don’t
know that the record supports it,” was not a sufficient factual
finding to support its decision. “We review the factual
findings underlying the District Court’s perjury determination

       A:     No, sir.

App. 218.
                              28
for clear error, while exercising plenary review over the
District Court’s conclusions of law.” United States v. Miller,
527 F.3d 54, 75 (3d Cir. 2008).

        We agree that a district court cannot refuse to apply §
3C1.1 based solely on a policy concern that the enhancement
deters defendants from exercising their fundamental right to
testify at trial. Whatever the merit of such a concern, that ship
has sailed. The Supreme Court has explicitly rejected the
argument that permitting a perjury enhancement under
§ 3C1.1 unconstitutionally infringes on a defendant’s right to
testify. Dunnigan, 507 U.S. at 96 (“Respondent cannot
contend that increasing her sentence because of her perjury
interferes with her right to testify, for we have held on a
number of occasions that a defendant’s right to testify does
not include a right to commit perjury.”). See also United
States v. Boggi, 74 F.3d 470, 479 (3d Cir. 1996) (noting that
Dunnigan rejected the argument that the perjury enhancement
penalizes a defendant for testifying at trial because “a
defendant’s right to testify does not include a right to commit
perjury”). For this reason, it is reversible error for a district
court to reject § 3C1.1 based only on this policy concern.
That said, the District Judge here did not reject the
enhancement solely on policy grounds. He also stated: “I
don’t know that the record supports it.” App. 466. We must,
therefore, evaluate the sufficiency of this alternative reason.

       The Government argues that the District Court’s
comment, “I don’t know that the record supports [the
enhancement],” was insufficient because it does not constitute
a factual finding that Napolitan did or did not commit perjury.
In support of its argument that more substantial findings were
                               29
required, the Government relies principally on the Supreme
Court’s decision in Dunnigan. In that case, the Court held that
whenever a defendant challenges a sentencing enhancement
under § 3C1.1 based on perjured testimony, “the trial court
must make findings to support all the elements of a perjury
violation in the specific case.” 507 U.S. at 97. Pursuant to this
directive, we have repeatedly vacated sentences and
remanded where district courts applied the perjury
enhancement without making an express finding that the
defendant committed perjury. See, e.g., United States v.
McLaughlin, 126 F.3d 130, 140 (3d Cir. 1997); United States
v. Fiorelli, 133 F.3d 218, 224 (3d Cir. 1998). Cf. Miller, 527
F.3d at 78–79 (noting Dunnigan’s requirement that trial
courts make “independent findings” on each element of
perjury, but ultimately vacating because the prosecution’s
questions at trial were not sufficiently precise to form a
predicate for the enhancement).8

      Napolitan argues that Dunnigan is inapplicable
because it involved a defendant’s appeal from a judgment of
8
       We have noted that “it is preferable for a district court
to address each element of the alleged perjury in a separate
and clear finding”—i.e., to specifically make findings that the
defendant (1) gave false testimony (2) concerning a material
matter (3) with the willful intent to provide false testimony.
Boggi, 74 F.3d at 479 (quoting Dunnigan, 507 U.S. at 95).
However, we do not require separate findings on each
individual element if “the court makes a finding that
encompasses all of the factual predicates for a finding of
perjury.” Id. (quoting Dunnigan, 507 U.S. at 95); see also
United States v. Gricco, 277 F.3d 339, 362 (3d Cir. 2002).
                               30
sentence that included a two-level enhancement under §
3C1.1, not the converse situation presented here, where the
government brings an appeal challenging a district court’s
rejection of the enhancement. Although Dunnigan did not
address the situation that we confront, the Government
contends that the requirement to make explicit factual
findings should operate with equal force when a district court
declines to apply the enhancement.

        We are not persuaded that Dunnigan controls here.
The fact-finding requirement set forth in Dunnigan was
rooted in a concern that “fear of an unjustified enhancement
may chill exercise of the defendant’s constitutional right to
testify in his own defense.” Fiorelli, 133 F.3d at 221 (citing
Dunnigan, 507 U.S. at 97) (emphasis added). Requiring a
sentencing court to explicitly find that the defendant
committed perjury alleviates that concern because it helps to
ensure the enhancement is imposed only if the government
establishes that the defendant committed perjury—i.e., gave
false testimony concerning a material matter with the willful
intent to mislead the jury. See United States v. Alvarado-
Guizar, 361 F.3d 597, 606 (9th Cir. 2004) (noting that
Dunnigan’s fact-finding requirement provides a “procedural
safeguard designed to prevent punishing a defendant for
exercising her constitutional right to testify”). But the same
concerns underpinning Dunnigan’s rule are not implicated
when the enhancement is being rejected. As the Ninth Circuit
explained:

      Unlike a testifying criminal defendant, the
      government does not face the risk of automatic
      punishment for its witnesses’ testimony in an
                             31
       unsuccessful trial, nor does it have a
       constitutional or statutory right similar to the
       accused’s with respect to trial testimony.
       Simply put, the government does not face the
       dangers that Dunnigan’s requirement of factual
       findings is designed to prevent.

Id.

        For this reason, several of our sister circuits have held
that there is no requirement for a district court to make factual
findings when electing not to apply § 3C1.1. See United
States v. Vegas, 27 F.3d 773, 783 (2d Cir. 1994) (“Dunnigan
does not suggest that the court make findings to support its
decision against the enhancement.”) (emphasis in original);
Alvarado-Guizar, 361 F.3d at 606 (“There is no parallel that
requires the same result when a defendant is not receiving a
longer sentence.”). We agree with these courts that Dunnigan
does not compel explicit factual findings when a sentencing
judge decides not to impose the perjury enhancement.

       Nevertheless, the fact that Dunnigan does not entitle
the government to specific factual findings does not mean that
such findings are without jurisprudential value. Our decisions
“place a premium on thorough explication of sentencing
decisions.” United States v. Grier, 475 F.3d 556, 572 (3d Cir.
2007) (en banc). And we have routinely instructed that
sentencing judges must create a record showing that their
decisions are “the product of comprehensive and thoughtful
deliberation.” Id. See United States v. Palma, 760 F.2d 475,
480 (3d Cir. 1985) (noting “the importance of the district
court’s making findings of fact to facilitate meaningful
                               32
appellate review of its discretionary ruling”); cf. Jackson v.
Danberg, 594 F.3d 210, 230 (3d Cir. 2010) (noting that a
court’s failure to articulate reasons for its conclusion “makes
our role as a reviewing court needlessly arduous, and
sometimes even practically impossible”). As we have
explained, “[a] reasoned and rational justification for a
sentence is necessary to assure the parties of the fairness of
the proceedings, to instill public confidence in the judicial
process, and to allow for effective appellate review.” Grier,
475 F.3d at 572. We see no reason why the importance of “a
reasoned and rational justification” is diminished when a
court declines to impose a requested enhancement.

       The Fifth Circuit addressed this same sentiment in
United States v. Humphrey, 7 F.3d 1186, 1190 (5th Cir.
1993):

      Although this result is not explicitly compelled
      by Dunnigan . . . , we find that the district court
      did have an obligation to make a finding of
      whether Humphrey committed perjury in its
      consideration of the government’s objection.
      We see little merit in Humphrey’s contention
      that the district court is only required to make
      specific findings when addressing objections
      made by a defendant. Implicit in the
      government’s right to object to guideline
      determinations, and our obligation to review
      those determinations, is the district court’s
      obligation to make all factual findings necessary
      to establish the basis for its decisions.

                              33
See also United States v. Tracy, 989 F.2d 1279, 1290 (1st Cir.
1993) (vacating the sentence and remanding to the district
court “to make findings to support all the elements of a
perjury violation, or to articulate clearly the elements it
believes have not been satisfied”) (internal quotation marks
omitted). We agree with Humphrey that we cannot fulfill our
obligation to review Guideline determinations unless the
reasoning underlying the court’s conclusion is readily
discernible from the record. We thus exercise our supervisory
power to hold that, in evaluating whether to apply the perjury
enhancement under § 3C1.1, a district court must make an
explicit factual finding that the defendant did or did not give
false testimony concerning a material matter with the willful
intent to mislead the jury. See Palma, 760 F.2d at 480 (noting
our “supervisory power to require district courts in the future
to make specific findings as to the factual issues that are
relevant” to a particular sentencing decision).

       Turning to the record before us, we conclude that the
Court’s statement, “I don’t know that the record supports it,”
is not a sufficient articulation of its reason for refusing to
apply § 3C1.1. Significantly, this remark does not set forth
the Court’s finding with respect to the critical issue—whether
Napolitan committed perjury. The Court may have been
disinclined to impose the enhancement in light of the
revelation at sentencing that Rodemoyer had in fact ordered a
key to the safe. Or maybe the Court’s decision was based on
its noted perception that Rodemoyer lacked credibility. See
app. 480 (stating that the Court “questioned the credibility of
Miss Rodemoyer” during trial and sentencing). Yet these are
not proper reasons for denying the enhancement if Napolitan
did, in fact, commit perjury. Application of § 3C1.1 is not
                              34
discretionary. If a district court determines that an “accused
has committed perjury at trial, an enhancement is required.”
Dunnigan, 507 U.S. at 98. Conversely, if the defendant did
not commit perjury, the enhancement should be rejected.

       The District Court’s suggestion of agnosticism on the
question of Napolitan’s possible perjury does not provide us
with a sound basis for review. On remand, the District Court
must make a finding as to whether the Government has met
its burden of proving by a preponderance of the evidence that
the defendant perjured himself. The District Court must either
make findings to support all the elements of a perjury
violation, or clearly express which elements it believes have
not been proven. In evaluating the falsity of Napolitan’s
testimony, “the sentencing court [is bound] to accept the facts
necessarily implicit in the verdict.” Boggi, 74 F.3d at 479. If
the record also provides support for findings that a false
statement was material and willful, the enhancement must be
applied. Dunnigan, 507 U.S. at 98 (“Upon a proper
determination that the accused has committed perjury at trial,
an enhancement of sentence is required by the Sentencing
Guidelines.”).

                             IV.

       For the reasons provided, we will affirm Napolitan’s
conviction, but will vacate his sentence and remand for
resentencing in accordance with this opinion.




                              35